DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3. 	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (7,867,033) in view of Muller et al. (6,402,571) and Bradley et al. (5,240,436).
 	Regarding claims 1 and 9-10, Kumagai et al. disclose a connector (30A, figure 1) for a single twisted pair of electrical conductors (40A), comprising:
a housing body (31, figure 4) having exactly two electrical contacts (42A and 42B, figure 4), the exactly two electrical contacts comprising a first electrical contact (42A) and a second electrical contact (42B),
wherein each of the first and second electrical contacts includes an electrical conductor interfacing first end, and

Kumagai et al. disclose the claimed invention as described above except for the two electrical contacts are two data-transmitting electrical contacts and each contacts having a pair of cantilevered arms defining a gap therebetween.
Bradley et al., column 1, lines 12-15 disclose “coaxial cables are used for data and signal transmission”; and column 3, lines 38-41 disclose “twisted pair conductors may be directly connected to coax conductors”.  Kumagai et al. with the twisted pair conductors (40A) directly connected to coax conductors for data transmission; therefore, the two electrical contacts (42A and 42B) that connected to the twisted pair conductors are also data transmission.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Kumagai et al. to have the twisted pair conductors may be directly connected to coax conductors for data transmission, as taught by Bradley et al., in order to provide desired impedance matching.
Muller et al., figure 4 shows a contact (1) having a pair of cantilevered arms (7) defining a gap therebetween.
It would have been obvious to one having ordinary skill in the art at the time the invention was mace to modify Kumagai et al. to have the contact having a pair of cantilevered arms defining a gap therebetween, as taught by Muller et al., in order to have more security and stability between the contact and the mating contact in a connected position.

Regarding claims 3 and 12, it is noted that Muller et al., figure 1 shows at least one of the pair of cantilevered arms includes a projection extending into the gap, the projection providing a contact-interfacing surface when in the contact-interfacing position.
Regarding claims 4 and 13, it is noted that Muller et al., figure 1 shows the contact-interfacing surface of the projection is the only contact-interfacing surface of the al least one cantilevered arm when in the contact interfacing-position.
Regarding claims 5 and 14, Kumagai et al., figure 4 shows the first end and the second end of each of the first and second electrical contacts are collinear.
Regarding claims 6 and 15, Kumagai et al., figure 4 shows the first and second electrical contacts comprise stamped sheet metal electrical contacts.
Regarding claim 7, is noted that Muller et al., figure 1 shows the gap comprises a pin-receiving gap.
4. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al., Muller et al. and Bradley et al. as applied to claim 1 above, and further in view of Saitoh (6,641 431).

Saitoh, figures 1C and 2 show a contact has a gap comprises a circuit board- receiving gap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Kumagai et al., Muller et al. and Bradley et al. to have the contact has a gap comprises a circuit board-receiving gag, as taught by Saitoh, in order to have different ways to connect to different mating contacts.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
01/13/22.